Exhibit 10.21
AMENDMENT TO SECOND AMENDED AND RESTATED
EXCURSION BOAT SPONSORSHIP AND OPERATIONS AGREEMENT
     THIS AMENDMENT TO SECOND AMENDED AND RESTATED EXCURSION BOAT SPONSORSHIP
AND OPERATIONS AGREEMENT (“Amendment”) is made and entered into this 16th day of
February, 2010, by and between Iowa West Racing Association, an Iowa nonprofit
corporation (hereinafter referred to as “Iowa West”), and Ameristar Casino
Council Bluffs, Inc., an Iowa corporation (hereinafter referred to as
“Ameristar”).
     WHEREAS, on October 7, 2002, Iowa West and Ameristar entered into that
certain Amended and Restated Excursion Boat Sponsorship and Operations Agreement
(the “Original Agreement”), which became effective on January 1, 2003; and
     WHEREAS, on November 18, 2004, Iowa West and Ameristar amended the Original
Agreement by the execution of a Second Amended and Restated Excursion Boat
Sponsorship and Operations Agreement (the “Amended Agreement”): and
     WHEREAS, the term of the Original Agreement, as amended by the Amended
Agreement, expires on March 31, 2010; and
     WHEREAS, the parties hereto wish to amend the Amended Agreement to extend
the term thereof and to amend certain other terms and conditions of the Amended
Agreement, as hereinafter set forth.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Effective as of April 1, 2010, Paragraph 4(a) of the Amended Agreement shall
be of no further force and effect, other than as to operation fees due under its
provisions and not yet paid, and the following new Paragraph 4(a) shall be
inserted in place thereof:
“(a) Commencing with the period beginning on April 1, 2010 and continuing during
the remaining term of this Agreement and any extensions of the term, Ameristar
shall pay to Iowa West an operation fee equal to three percent (3%) of all of
the Adjusted Gross Receipts generated by the Ameristar excursion gambling boat
each calendar year. The operation fee shall be paid monthly on or before the
10th day of the month following the month in which the Adjusted Gross Receipts
were generated upon which such operation fee is based. As used herein, the term
“Adjusted Gross Receipts” shall have the same meaning as set forth in
Section 99F.1(1) of the Iowa Code. For purposes of this Paragraph 4(a), all
operation fees for periods prior to April 1, 2010, shall be determined and paid
as provided in Paragraph 4(a) of the original

 



--------------------------------------------------------------------------------



 



Amended Agreement. The operation fees received by Iowa West will be distributed
in accordance with the requirements of Iowa law, including the requirements of
§99F.5 of the Iowa Code. Notwithstanding anything in this Agreement that may be
to the contrary, to the extent the cumulative operation fees paid by Ameristar
for the period January 1, 2010 through March 31, 2010, exceed three percent (3%)
of the cumulative Adjusted Gross Receipts generated by the Ameristar excursion
gambling boat for the same period (such excess, the “Excess Operation Fees”),
monthly payments of operation fees payable by Ameristar for the period beginning
April 1, 2010 shall be reduced dollar for dollar until the Excess Operation Fees
have been fully recovered by Ameristar through such reductions.
     2. Paragraph 6(b)(i) of the Amended Agreement shall be amended by deleting
that paragraph from the Amended Agreement and inserting the following new
paragraph in place thereof:
“(i) Grant Committee. Iowa West Foundation, an Iowa nonprofit corporation (the
“Foundation”), shall permit each operator of an excursion gambling boat or
land-based gaming facility for which Iowa West or an affiliate serves as the
qualified sponsoring organization (each, a “Sponsored Gaming Entity”) to appoint
one (1) representative to the Foundation’s Grant Committee (being an advisory
committee to the board of directors of the Foundation); provided, however, that
each person so appointed must, at the time of appointment, have obtained the age
of majority and must be knowledgeable in matters concerning the City of Council
Bluffs, Iowa (the “City”) and Pottawattamie County, Iowa (the “County”) and the
tax exempt purposes of the Foundation. Any such appointee shall execute and
comply with the then current Code of Conduct and Conflict of Interest Policy for
the Foundation as a condition of being appointed to and serving on the
Foundation’s Grant Committee. The Foundation may refuse to seat any such
appointee who, based upon the reasonable and good faith determination of the
Foundation Board, does not meet such requirements, and any such appointee who is
seated may be removed from the Foundation’s Grant Committee if such appointee
does not comply with the provisions of this paragraph. If such appointee is not
seated or is removed, the Sponsored Gaming Entity that appointed such
unqualified or removed appointee shall have the right to designate a qualified
replacement. The Foundation’s Grant Committee shall consist of the number of
representatives named by the Sponsored Gaming Entities, plus those persons then
serving as Council Members.”
          3. Paragraph 6(b)(iv) of the Amended Agreement shall be amended by
deleting that paragraph from the Amended Agreement and inserting the following
new paragraph in place thereof:
     “(iv) Public Relations Committee. Iowa West shall create a Public Relations
Committee whose membership shall consist of:

2



--------------------------------------------------------------------------------



 



(A) One (1) member appointed by each Sponsored Gaming Entity;
(B) One (1) member appointed by Iowa West; and
(C) Two (2) “at-large” members selected and approved by the President of Iowa
West from nominees representative of the public to be named by each of the
Sponsored Gaming Entities.
The purpose of the Public Relations Committee shall be to advise the board of
directors of Iowa West with respect to public relations activities and affairs;
provided, that the ultimate authority for making decisions with respect to such
matters shall reside in the board of directors. The Public Relations Committee
shall meet at least twice in each calendar year at the call of the chair of the
Public Relations Committee and may submit written reports and recommendations to
the Iowa West board. The member appointed by Iowa West shall serve as a liaison
to the Iowa West board, and shall make oral reports to the Iowa West board from
time to time as requested by the Public Relations Committee. The Public
Relations Committee shall have the opportunity to meet with the Iowa West board
not less frequently than once per calendar year.”
          4. The term of the Amended Agreement, as set forth in Paragraph 7(a)
of the Amended Agreement, shall be extended for an additional five (5) years, to
expire on March 31, 2015.
          5. Provided that Ameristar is not in default under the Amended
Agreement, as further amended hereby, either at the time of exercise or at the
time the Option Term (as hereinafter defined) is to commence, Ameristar shall
have the option to extend the term of the Amended Agreement for one
(1) additional term of three (3) years, to expire on March 31, 2018 (the “Option
Term”). Notice of the exercise of such option shall be given to Iowa West on or
before October 1, 2014. If notice is not given to Iowa West on or before such
date, this option shall lapse and be of no further force or effect. If
exercised, all terms and conditions of the Amended Agreement, as further amended
hereby, shall be applicable to the Option Term. Any duty or obligation set forth
in the Amended Agreement, or in this Amendment, that is to be performed during
the term of the Amended Agreement, shall also be performed during the Option
Term if the option to extend the term is exercised.
          6. This Amendment shall only become effective upon approval of the
Iowa Racing and Gaming Commission (the “Commission”). The parties shall
coordinate their efforts and cooperate with one another to seek this approval as
expeditiously as possible. Until such time as this Amendment is approved by the
Commission, the parties shall continue to perform the Amended Agreement as if
this Amendment had not been entered into by the parties. This Amendment will
become immediately effective upon approval by the Commission.

3



--------------------------------------------------------------------------------



 



          7. Except as specifically amended hereby, the Amended Agreement shall
remain in full force and effect as originally executed and approved by the
Commission. This Amendment shall be binding on the successors and assigns of the
parties hereto. Capitalized terms in this Amendment that are not otherwise
defined herein shall have the respective meanings set forth in the Amended
Agreement.
[The remainder of this page is intentionally left blank]
          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written at Council Bluffs, Iowa.

                  IOWA WEST RACING ASSOCIATION       AMERISTAR CASINO COUNCIL
BLUFFS, INC.    
 
            By:  
/s/ Emma M. Chance
      By:   /s/ Peter C. Walsh    
 
               
IWRA President
          Peter C. Walsh
Vice President    
 
            By:  
/s/ Deborah L. Bass
               
 
               
IWRA Secretary
           

4